Exhibit 10.59

 

July 16, 2003

 

Leilani Gayles

 

Los Altos, CA  94024

 

 

Dear Leilani,

 

This letter sets forth the substance of the separation agreement (the
“Agreement”) which SILICON VALLEY BANK (the “Bank”) is offering to you to aid in
your employment transition.

 

1.             Separation.  Your last day of work at the Bank shall be December
1, 2003 (the “Separation Date”) but you will not be required to come into the
office after July 31, 2003.   You agree that you will take two weeks of your
unused vacation prior to the Separation Date.

 

2.             Accrued Salary and Paid Time Off.  On November 28, 2003, the Bank
will pay you all accrued salary and all accrued and unused vacation earned
through the Separation Date, subject to standard payroll deductions and
withholdings.  You are entitled to these payments regardless of whether or not
you sign this Agreement.

 

3.             Severance Benefits.  The Bank agrees to pay $180,000, less
deductions, which is the equivalent of thirteen months of year of salary at your
current annual rate of pay.  This payment will be made to you on the first
business day following January 1, 2004, provided that you have not revoked the
Employee Agreement and Release attached hereto as exhibit A (the “Release”)
within eight days following the execution of the Release.

 

You acknowledge that this payment shall be treated as severance pay, is subject
to required payroll deductions and is in excess of and in addition to any other
compensation due and owing to you by Bank.

 

You acknowledge and agree that the consideration for this Agreement is not
accrued salary, wages, or vacation and that California Labor Code Section 206.5
is not applicable to this Agreement or to the parties hereto.  That section
provides in pertinent part:

 

No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.

 

4.             Group Medical, Vision and Dental Benefits.   Through the
Separation Date you may continue to participate in the Bank’s group medical,
disability, life insurance, vision and dental benefits and you will remain
responsible for the premium amounts at the “regular employee rate” subject to
the terms and conditions of the applicable program documents.  Thereafter, you
will be eligible for healthcare continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1995 (COBRA).  Should you
elect COBRA continuation coverage, the Bank will continue to pay the portion of
the premium provided to “regular employees” for up to fifteen (15) months
following your Separation, as long as you remain eligible under the provisions
of COBRA.

 

--------------------------------------------------------------------------------


 

5.             Change in Control Policy.  You will not be eligible to receive
benefits under the Bank’s Change In Control Severance Benefits Policy following
the Separation Date.

 

6.             Employee Stock Purchase Program (“ESPP”) and Stock Options. In
accordance with the terms of the ESPP, you may continue to participate in the
ESPP through June 30, 2003.  Any contributions that you make to the ESPP for the
offering period in which the Separation Date occurs will be refunded to you.

 

Similarly, through the Separation Date, you may continue to participate and to
vest in your stock options in accordance with, and to the extent permitted by,
the Stock Option Plan and your option agreement(s).  Accordingly, after the
Separation Date, you will have 90 days to exercise any vested options per the
Stock Option Plan provisions.

 

7.             Retirement Benefits. You are eligible to receive applicable
distributions made for the 2003 plan year under 401(k)/Employee Stock Ownership
Plan (“ESOP”).  In accordance with the current provisions of the plans, vesting
of your account will be accelerated such that on your Separation Date, you will
be fully vested in your account balances.  Following the Separation Date, you
will not be eligible to make contributions to the 401(k) plan or receive a
contribution from the Bank to the ESOP.

 

8.             Retention Program. You are entitled to receive applicable
distributions made in January 2004 under the Retention Programs in which you
participate.  You will not receive “Continued Participation” under any of the
plans in which you participate.

 

9.             Incentive Compensation Program.  You will receive a $27,000.00
discretionary bonus for your performance during 2003, payable on your Separation
Date.

 

10.          Continued Use of Bank Services and/or Equipment.  The Bank agrees,
that for the six (6) month period following your Separation Date, you may
continue remote access of your current voice mailbox, for the receipt of
telephone calls related to your job search.  The Bank also agrees that you may
keep the Bank’s laptop computer currently used by you, to further assist in your
job search.  You will also have access to your SVB e-mail service by means of
Microsoft Outlook Web Access through your Separation Date.

 

11.          Outplacement Benefits.  At your request, the Bank will provide an
additional $18,850 payment, in lieu of the Severance Plan’s Outplacement program
for executives, payable on your Separation Date.

 

12.          Other Compensation or Benefits.  You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Separation Date.  This includes,
but is not limited to, any future compensation, severance or benefit related to
the 401(k), Employee Stock Ownership Plan, stock options, ICP, Retention Plan,
the Warrant Incentive Plan, Employee Stock Purchase Plan or CIC.

 

13.          Expense Reimbursements.  You agree that, within ten (10) days of
the Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Bank will reimburse you for
these expenses pursuant to its regular business practice.

 

--------------------------------------------------------------------------------


 

14.          Response to Inquiries.  The Bank agrees to direct all inquiries
from prospective employers regarding your employment to Marc Verrisimo, or if he
is not immediately available, to Derek Witte.  If so contacted, the Bank agrees
to respond that, as a matter of policy, it can only confirm the dates of your
employment, your job title, and salary (if requested).  If such contact is made
after November 1, 2003, the Bank agrees to further disclose that (1) you
resigned from your employment effective November 1, 2003 and that (2) you are
“eligible for rehire” according to the Bank’s internal records.  The Bank agrees
that its Chief Executive Officer will sign a Letter of Recommendation in the
form of Exhibit C hereto and that you may provide such Letter of Recommendation
to prospective employers.

 

15.          Return of Bank Property.  By the Separation Date, you agree to
return to the Bank all Bank documents (and all copies thereof) and other Bank
property which you have had in your possession at any time, including, but not
limited to, files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to), credit cards, entry cards,
identification badges and keys, cellular phones, and, any materials of any kind
which contain or embody any proprietary or confidential information of the Bank
(and all reproductions thereof). Notwithstanding the above, you may retain the
laptop computer mentioned in paragraph 10, above.

 

16.          Proprietary Information Obligations. Both during and after your
employment you will refrain from any use or disclosure of the Bank’s proprietary
or confidential information or materials, including but not limited to all
personnel information, all technical and non-technical information, including
patent, copyright, trademark, and trade secrets related to the current, future,
and proposed services of the Bank, its suppliers and customers’ financial
information, customer lists, databases, business forecasts, sales,
merchandising, and marketing plans and information.

 

17.          Confidentiality.  The provisions of this Agreement shall be held in
strictest confidence by you and the Bank and shall not be publicized or
disclosed in any manner whatsoever; provided, however, that:  (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Bank may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.  In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Bank employee.

 

18.          Nondisparagement.  Both you and the Bank’s executive officers (Ken
Wilcox, Marc Verissimo, Lauren Friedman, Harry Kellogg, Jim Kochman, Derek Witte
and anyone else who may become an Executive Office between July 1, 2003 and
January 1, 2004) agree not to disparage the other party, and the other party’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation; provided that both you and the Bank shall respond accurately and
fully to any question, inquiry or request for information when required by legal
process.

 

19.          Release.  In exchange for the payments and other consideration
under this Agreement to which you would not otherwise be entitled, you agree to
execute the Employee Agreement and Release attached hereto and incorporated
herein as Exhibit A and the Bank’s obligations under this Agreement are all
conditioned upon your not having revoked the Release within eight days following
your execution and delivery to the Bank of the Release.  The Bank agrees to
execute a written release of you in the form of

 

--------------------------------------------------------------------------------


 

Exhibit B attached hereto for any and all claims, liabilities, demands, causes
of action, damages, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the execution date of this Agreement, including but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with your employment with the Bank.

 

20.          Miscellaneous.  This Agreement, including Exhibits A, B and C
constitute the complete, final and exclusive embodiment of the entire agreement
between you and the Bank with regard to this subject matter.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in writing signed by both you and a duly authorized officer of the Bank. 
This Agreement shall bind the heirs, personal representatives, successors and
assigns of both you and the Bank, and inure to the benefit of both you and the
Bank, their heirs, successors and assigns.  If any provision of this Agreement
is determined by any court to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question shall be modified by the court so as to be rendered
enforceable.  This Agreement shall be deemed to have been entered into and shall
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California. 
You agree to cooperate with the Bank and execute any reasonably necessary
agreements to facilitate the purpose of this Agreement.

 

If this Agreement is acceptable to you, please sign below and on the attached
Employee Agreement and Release, which is part of this Agreement, and return the
originals of both to Leilani Gayles by no later than the date which is 21 days
after your receipt of this Agreement.  This Agreement will automatically expire
if you fail to return the Employee Agreement and the Release by such date.

 

Sincerely,

 

SILICON VALLEY BANK

 

 

By:

/s/  Derek Witte

 

Date: July 16, 2003

 

 

Derek Witte

Exhibit A - Employee Agreement and Release

Exhibit B - Agreement and Release

Exhibit C – Letter of Recommendation

 

AGREED:

 

 

/s/  Leilani Gayles

 

Date: July 16, 2003

 

Leilani Gayles

 

 

 

 

--------------------------------------------------------------------------------